t c summary opinion united_states tax_court janet l pickering petitioner v commissioner of internal revenue respondent docket no 12190-03s filed date janet l pickering pro_se nancy c carver for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows additions to tax_deficiency sec_6651 sec_6651 a dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner received unreported income of dollar_figure in wages interest dividends and gains from the sale of stock for the taxable_year whether petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure for the taxable_year and whether petitioner is liable for an addition_to_tax under sec_6654 of dollar_figure for the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 in the notice_of_deficiency respondent determined that petitioner received dollar_figure in dividends from merrill lynch pierce fenner smith merrill lynch respondent concedes that petitioner received only dollar_figure in dividends from merrill lynch incorporated herein by this reference at the time the petition was filed petitioner resided in sterling virginia during the taxable_year petitioner received the following wages of dollar_figure from the loudon baptist temple interest of dollar_figure from both merrill lynch pierce fenner smith merrill lynch and prudential securities inc prudential dividends of dollar_figure from merrill lynch and prudential and an income_tax refund of dollar_figure from the commonwealth of virginia department of tax on date petitioner sold shares of series a percent cumulative preferred_stock in americo americo stock and received sale proceeds of dollar_figure in date petitioner had purchased shares of americo stock for dollar_figure the sale of americo stock thus resulted in a loss of dollar_figure the stipulation of facts was filed without trial and without an appearance by petitioner at a trial scheduled for date by order dated date we offered petitioner an opportunity if she so desired to supplement the record by date during a conference call with the parties on date we again advised petitioner of an opportunity to supplement the record other than the stipulation of facts and the attached exhibits the court has not received any indication from petitioner of an intention to supplement the record as indicated earlier respondent concedes that petitioner did not receive dollar_figure in dividends the difference between what respondent determined in the notice_of_deficiency and the stipulated amount of dollar_figure during the taxable_year petitioner also sold shares of stock in peco energy co peco stock and received sale proceeds of dollar_figure through the following transactions no of shares sale proceeds purchase_price sales date of purchase date of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the sale of peco stock resulted in a gain of dollar_figure petitioner made estimated_tax payments of dollar_figure for the taxable_year in addition petitioner requested and respondent granted two extensions of time to file a tax_return for the taxable_year despite these extensions petitioner did not file a return for the taxable_year as we indicated earlier respondent determined that petitioner received unreported income and that she is liable for certain additions to tax for the taxable_year respondent while the parties stipulated that petitioner received sale proceeds of dollar_figure petitioner’s annual_statement from merrill lynch indicates that she received proceeds of dollar_figure this difference is immaterial and we accept the stipulated amount further determined that petitioner’s filing_status is married filing separate_return and that she is entitled to the standard_deduction and a personal_exemption deduction for the taxable_year discussion generally the burden_of_proof is on the taxpayer rule a however if the taxpayer satisfies the limitations under sec_7491 and introduces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability then the commissioner bears the burden_of_proof with respect to such issue sec_7491 moreover if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates then the commissioner shall have the burden of producing reasonable and probative information in addition to such information_return sec_6201 117_tc_237 affd 65_fedappx_508 5th cir mcquatters v commissioner tcmemo_1998_88 in the present case petitioner has not satisfied the requirements of either sec_6201 or sec_7491 unless indicated otherwise the burden_of_proof remains on the petitioner petitioner contends that she is entitled to itemized_deductions and dependency_exemption deductions for the taxable_year petitioner has not offered any evidence to support her contention even though as we indicated earlier the court has permitted her to supplement the record unreported income a taxpayer’s gross_income includes all income from whatever source derived including but not limited to compensation_for services gains derived from dealings in property interest and dividends sec_61 in the present case petitioner received wages of dollar_figure dividends of dollar_figure interest of dollar_figure a gain of dollar_figure from the sale of peco stock and a loss of dollar_figure from the sale of americo stock accordingly petitioner’s gross_income for the taxable_year is dollar_figure we sustain respondent’s determination on this issue to the extent of this amount addition_to_tax under sec_6651 if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence a taxpayer’s gross_income also includes a refund of state_income_tax in the year received to the extent that said tax was claimed as a deduction in any prior taxable_year and resulted in a reduction in federal_income_tax see sec_111 kadunc v commissioner tcmemo_1997_92 while the record indicates that petitioner received in an income_tax refund of dollar_figure from the commonwealth of virginia department of tax said amount was not included in petitioner’s gross_income as part of respondent’s determination and respondent did not raise this matter at any time after the issuance of the notice_of_deficiency accordingly we do not address whether the state_income_tax refund was includable in petitioner’s gross_income for the taxable_year and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 in the present case respondent met his burden of production with respect to the addition_to_tax under sec_6651 petitioner did not file a return for the taxable_year nor did petitioner provide any evidence to establish she had reasonable_cause for the failure to timely file respondent’s determination as to this issue is sustained addition_to_tax under sec_6654 sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual the amount of the underpayment is the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the amount of the required_installment in turn i sec_25 percent of the required_annual_payment which is the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 and b the commissioner bears the burden of production in any court_proceeding with respect to the addition_to_tax under sec_6654 see sec_7491 the commissioner need only make a prima facie case that imposition of the addition_to_tax is appropriate mackey v commissioner tcmemo_2004_70 in the present case respondent did not meet his burden of production to establish a prima facie case that imposition of the addition_to_tax is appropriate petitioner made estimated_tax payments of dollar_figure for the taxable_year we cannot conclude from the record whether this amount is sufficient as the required_annual_payment under sec_6654 because we cannot make a comparison with the tax_shown_on_the_return for the preceding_taxable_year accordingly we deny respondent’s determination regarding this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
